Citation Nr: 1820999	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the claims on appeal, the September 2010 rating decision denied service connection for hearing loss.  Thereafter, in July 2011, the Veteran filed a notice of disagreement in regard to all claims addressed in the rating decision.  However, in a January 2014 correspondence, he withdrew his disagreement specifically with the hearing loss denial.

The Board also notes that the Veteran requested a Board hearing in his April 2014 VA Form 9 substantive appeal.  However, in a correspondence submitted later in April 2014, he notified the Board that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran filed a service connection claim for "allergy-respiratory" shortly after service in October 1973.  Later in October 1973, the RO issued a rating decision denying service connection for "allergies."  Although there was this previous denial and there may be some overlap of symptomatology, the Board considers the present sinus disorder claim a new one.  Thus, it is not a claim to reopen requiring new and material evidence.

The Veteran contends that he has sinus and back disorders that are aggravated by his military service.  The Veteran testified before a Decision Review Officer at the RO in February 2014.  He reported that he pulled a muscle in his back during service and went to the hospital.  He also reported that he experiences pain running down the back of his legs since that injury.  Thereafter, the Veteran reported in a June 2015 correspondence that his mother had told him he had a back injury when he was an infant.

The Veteran's service treatment records (STRs) contain a report of medical history completed prior to his entrance into service in December 1970.  In the medical history he indicated that he had sinusitis and a back trouble prior to entering service.  His STRs show that, in August 1972, he was treated for spring and fall allergies resulting in sneezing, nasal congestion and discharge, and itchy eyes.  The Veteran reported during his July 1973 separation examination experiencing hay fever due to allergies and receiving injections twice monthly to treat such condition.  He also indicated that his spine, lower extremities, and feet were normal.  The separation examination was normal in this regard.

After service, the Veteran was afforded a VA examination in regard to his sinus and back disorder claims in July 2010.  The examiner noted diagnoses of allergic rhinitis and sinusitis and degenerative disc disease of the lumbar spine.  However, the examiner did not offer nexus opinions as to such claims.  Subsequently, the Veteran was afforded another examination in regard to his sinus disorder in March 2014.  The examiner found that the Veteran's sinus allergies pre-existed his entrance into service.  He stated that these allergies worsened during service due to the location where he served, but that they returned to their prior severity after his discharge from service.  He concluded that they were aggravated again many years after service due to his post-service employment and years of smoking.  

Thereafter, in June 2015, the Veteran submitted an STR from June 1972 that was previously not of record.  The STR shows that the Veteran received in-service treatment for a low back sprain.  In addition, although there are no military records dated after the Veteran's discharge from active service, he indicated that he served in the National Guard or Reserves following his discharge from active service.  Furthermore, while the Veteran's STRs contain a December 1970 report of medical history, no entrance examination is associated with the file.  As there are indications that there may be additional STRs and service personnel records (SPRs) not of record, remand is necessary to attempt to locate such records.  In addition, the Veteran should be afforded a VA examination in regard to his back claim to obtain a nexus opinion.

The Board notes that a veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except for the disorders noted at time of the examination.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  As there is a report of medical history, there was likely an entrance examination as well.  With a missing entrance examination, the Veteran is presumed sound regardless of what he provides as a history if it is not noted at entrance.  See, e.g., Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  If the entrance examination is not located on remand, the Veteran will be considered in sound condition at entrance for these conditions (which is rebuttable).

The Veteran also contends that he has asbestosis and silicosis due to his military service.  In this regard, in June 2010, he submitted statements from a fellow veteran with whom he served.  The fellow veteran reported that he witnessed the Veteran working with asbestos blankets and vehicle brakes while repairing vehicles during service.  He also reported that the Veteran was exposed to dust and sand during service both inside of a repair facility and while performing vehicle repairs outside.  In addition, the Veteran testified in February 2014 that he performed repairs on vehicle brakes and used asbestos blankets and curtains during service.  He also reported inhaling sand while stationed in the desert.  The Veteran further discussed exposure to asbestos and silica while working in manufacturing following his discharge from service.

The Veteran's SPRs reflect that he served as a vehicle repairman.  In addition, the record contains a report from a private physician from November 1995.  The physician reported that the Veteran has asbestosis and silicosis.  The physician further reported that his asbestosis is due to inhalation of asbestos fibers in the workplace and his silicosis is due to silica dust in the workplace.  The Veteran was afforded a VA examination in regard to these claims in March 2014.  The examiner found that the Veteran's asbestosis and silicosis were caused by post-service occupational exposures.  However, as noted above, remand is necessary to determine if there are outstanding STRs or SPRs.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete STRs and SPRs, to include during any National Guard or reserve service following his discharge from active duty service. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the records development indicated above, schedule the Veteran for a VA examination in regard to his back disorder.  The examiner should review the evidence in the claims file and then provide an expert medical opinion on each of the following questions:

(A)  Identify all of the Veteran's current back disorders present since April 2010.

(B)  If not entrance examination is located on remand, regarding each diagnosed back disorder, is it undebatable from a medical standpoint that such disability pre-existed the Veteran's military service?

(i) If yes, is it undebatable from a medical standpoint that such back disorder was not aggravated during service beyond its natural progression?  Aggravation is the increase in severity of a condition beyond the natural progress of the disease.

(ii) If no, is it at least as likely as not that such back disorder had its onset in, or is otherwise related to, his service?

The examiner should consider the Veteran's statements in regard to back injuries experienced prior to and during his military service.

A detailed rationale for all opinions offered should be provided.

3.  Finally, after completing all the above actions, plus any further actions needed as a consequence of the development completed, readjudicate the appeal.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

